Citation Nr: 0431599	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  94-49 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for a right 
inguinal hernia.


REPRESENTATION

Appellant represented by:	D. G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
August 1947.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Togus, Maine, Regional Office (RO).  

In 1993, the veteran filed an application to reopen his claim 
for entitlement to service connection for a right inguinal 
hernia.  In June and October 1994 decisions, the RO 
determined that new and material evidence had not been 
submitted to warrant reopening the claim.  

In a December 1996 remand, the Board determined that the 
veteran requested a hearing before a member of the Board at 
the RO in Togus, Maine.  The case was remanded for purposes 
of scheduling the requested hearing.  However, the veteran 
withdrew his request.

In a September 1999 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a right inguinal hernia.  
The veteran appealed to the United States Court of Veterans 
Appeals (now known as the United States Court of Appeals for 
Veterans' Claims) (Court).

In a September 2001 Order, the Court vacated the September 
1999 Board decision and remanded the matter to the Board for 
readjudication under the Veterans' Claims Assistance Act of 
2000 (VCAA).

In a June 2002 decision, the Board determined that new and 
material evidence had not been submitted, and declined to 
reopen the claim for service connection.  In May 2003, the 
Court issued an order vacating and remanding the case to the 
Board for further proceedings.

The Board remanded the case in July 2004 to comply with VCAA.  
The Board also noted that the veteran had raised the issue of 
whether his notice of disagreement following the April 1962 
rating action was still "pending" because he had never 
received a statement of the case.  The RO has told the 
veteran that statements of the case were not part of the 
appellate process at that time  The RO notified the veteran 
of the VCAA, as well as the procedural requirements at the 
time of the April 1962 rating action.  The veteran did not 
respond.  Therefore, the Board considers the "pending notice 
of disagreement" argument abandoned, will review the issue 
listed on the title page.   


FINDINGS OF FACT

1.  In April 1962, the RO denied service connection for a 
right inguinal hernia, which decision was not appealed.  

2.  The evidence added to the record since the RO denied the 
claim in April 1962 is cumulative and redundant, and by 
itself or in connection with evidence previously assembled is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

The April 1962 RO decision denying service connection for a 
right inguinal hernia is final.  New and material evidence 
sufficient to reopen a claim for service connection for a 
right inguinal hernia has not been presented.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
a right inguinal hernia.  On November 9, 2000, the President 
signed into law the VCAA.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  

The law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-
32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Pelegrini v. Principi, 18 Vet. App. 112 (Pelegrini II), 
the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that a notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In June and October 1994 decisions, the RO determined that 
new and material evidence had not been submitted to warrant 
reopening the claim.  A VCAA-compliant letter was not sent to 
the appellant until July 2004 regarding his claim.  This 
letter provided notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to identify 
any additional evidence or information which he wanted VA to 
get.  

The VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, therefore, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini II.  However, the Board finds that any 
defect with respect to the VCAA notice-timing requirement in 
this case was harmless error.  

While the notices provided to the appellant were not given 
prior to the first AOJ adjudication of the claim, VCAA-
compliant notice was provided prior to transfer and 
certification of the appellant's case to the Board, and as 
noted, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
A Statement of the Case (SOC) and Supplemental Statements of 
the Case were provided to the appellant.  Moreover, this 
claim has been remanded on three occasions, and readjudicated 
by the RO without "taint" from prior decisions.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

The Board finds that the SOC, supplemental statements of the 
case, Board Remands, and correspondence from the RO to the 
veteran, including the July 2004 letter, notified him of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence he was expected to provide.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial.  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the claim.  Further, the RO asked 
him to submit any evidence in his possession that pertains to 
the claim.  The veteran also presented testimony at a 
personal hearing.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual Background

In 1962, the veteran filed a claim for entitlement to service 
connection for a right inguinal hernia.  In an April 1962 
decision, the RO denied the claim on the basis that there was 
no indication in the record that the right inguinal hernia 
had its origin in or was aggravated by service.  The veteran 
expressed his intent to appeal and was furnished with the 
pertinent information and materials.  However, he did not 
file an appeal and the decision became final.  Decisions of 
the RO are final under 38 U.S.C.A. § 7105 (West 2002); 
however, the VA must reopen the claim and review the former 
disposition of the case where new and material evidence is 
submitted with regard to that previously disallowed claim.  
38 U.S.C.A. § 5108 (West 2002).  The law in 1962 was 
substantially the same.  38 U.S.C. § 4005; 38 C.F.R. § 
3.104(a); effective May 29, 1959, to Dec. 31, 1962.

In 1993, the veteran filed an application to reopen the claim 
for service connection for a right inguinal hernia.

At the time of the April 1962 rating decision, the evidence 
of record included the service medical records and VA records 
dated in 1962.  The service medical records are negative for 
reported treatment or complaints of a right inguinal hernia 
during service.  VA records show that the veteran underwent a 
right inguinal hernia repair in 1962.  At that time, it was 
noted that the veteran had a 16-year history of a bulge in 
the right inguinal region that became persistent and 
irritating on cough or straining.  It was thought to be an 
inguinal hernia and it had never shown signs of obstruction 
or local inflammation.

Criteria and Analysis Concerning Whether New and Material 
Evidence has been Submitted to Reopen the Claim

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence submitted since the April 1962 rating decision 
includes copies of service medical records, a January 1962 VA 
surgical report, VA treatment records dated from April 1984 
to July 1998, copies of the veteran's morning reports and 
daily sick reports, statements from Dr. R.E. dated in August 
1986 and December 1986, a transcript of the hearing held in 
October 1995, and a May 2002 statement by Dr. B.R.

The copies of service medical records and the 1962 VA 
hospital report are cumulative and redundant of evidence 
previously submitted.  Therefore, the copies of these records 
are not new and material evidence.  These records were 
reviewed and considered when the claim was denied in 1962.  
As noted in 1962, there was no indication (other than his own 
report of having had the hernia for 16 years) that the 
veteran's right inguinal hernia had its origin in or was 
aggravated by service.

Since the denial of the claim, morning and daily sick reports 
were added to the record.  The morning reports from October, 
November and December 1946 show that the veteran was out 
sick.  Daily sick reports from October 1946 and January 1947, 
also show that the veteran was out sick.  This evidence adds 
to the service medical records currently associated with the 
file.  However, these reports correspond to periods when the 
veteran was treated for urethritis in 1946 and hepatitis in 
1947.  Therefore, by themselves or in connection with other 
evidence previously assembled these reports are not so 
significant that they must be considered in order to fairly 
determine the merits of the claim because they only add to 
information regarding treatment for conditions other than a 
hernia.

The Board finds that the VA treatment records are not new and 
material evidence.  The only additional information provided 
by these records is the finding of a hiatal hernia in the 
1990s.  The remainder of the information reflects the history 
of the condition which was of record when the claim was 
denied in 1962.  Furthermore, these records lack stated 
medical opinions which relate the current findings or the 
hernia repair of 1962 to the veteran's service.  Therefore, 
this evidence is either cumulative or redundant, or by itself 
or in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

In February 1995, the veteran testified that his hernia was 
misdiagnosed during service.  He specifically noted that the 
reports of treatment for urethritis in 1946 and hepatitis in 
1947 were actually times when he was suffering from the 
hernia.  He testified that at those times, he was 
experiencing right lower quadrant pain and that the treatment 
in 1947 was for the continued problems.  He indicated that a 
private physician treated him in the first few years after 
his separation from service.  However, the physician is 
deceased and he has had difficulty obtaining the records.  
Over the years, the condition had worsened.  He further noted 
that his employer's physician properly diagnosed the 
condition in 1961 and that the condition was not actually 
treated until the repair in 1962.

The veteran's testimony adds the assertion that he was 
misdiagnosed when the diagnoses of urethritis and hepatitis 
were made during service.  However, these statements have 
been made without supporting medical opinions showing that 
the hernia was misdiagnosed during service.  Without 
supporting medical documentation and opinions, the veteran's 
testimony and statements by themselves, or in connection with 
evidence previously assembled, are not so significant that 
they must be considered in order to fairly decide the merits 
of the claim.

The statements by Dr. R.E. dated in 1986 and the statement by 
Dr. B.R. dated in May 2002 are new evidence, but this 
evidence is not material.  These statements do not address 
the veteran's claimed hernia disorder and are not relevant to 
the claim for service connection for a right inguinal hernia.  
This evidence does not bear directly and substantially upon 
the specific matter under consideration which is whether the 
right inguinal hernia was incurred in service.  This evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  Thus, the Board 
concludes that this evidence is not material.

As outlined above, it is the determination of the Board that 
the evidence presented by the veteran with regard to his 
claim of entitlement to service connection for a right 
inguinal hernia is not new and material, thus the claim will 
not be reopened.


ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for a right 
inguinal hernia, and the appeal is denied.





	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



